526 So. 2d 63 (1988)
STATE of Florida, Appellant,
v.
Willie POTTS, Jr., Appellee.
No. 71765.
Supreme Court of Florida.
June 2, 1988.
Rehearing Dismissed August 31, 1988.
Robert A. Butterworth, Atty. Gen., and Lee Rosenthal and John W. Tiedemann, Asst. Attys. Gen., West Palm Beach, for appellant.
Richard L. Jorandby, Public Defender and Ellen Morris, Asst. Public Defender, West Palm Beach, for appellee.
BARKETT, Justice.
We have on appeal Potts v. State, 526 So. 2d 104 (Fla. 4th DCA 1987), which declared unconstitutional a portion of section 790.07(2), Florida Statutes (1985). Jurisdiction is mandatory. Art. V, § 3(b)(1), Fla. Const.
Having reviewed the entire record in this case, we have determined that the district court's decision below is an eminently correct statement of the law. The state through its criminal process may not penalize someone merely for the status of being under indictment or otherwise accused of a crime, as it has attempted to do here. We therefore approve and adopt the district court's opinion in its entirety as our own. Section 790.07(2), Florida Statutes (1985), is facially unconstitutional to the extent it purports to penalize a person who is under indictment with greater severity than one who is accused of no crime.
It is so ordered.
McDONALD, C.J., and OVERTON, EHRLICH, SHAW, GRIMES and KOGAN, JJ., concur.